   
   

see ge A EMEP SEE TORINO EE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee ee ee ee ee ee ee ee ee ee

UNITED STATES OF AMERICA,

“ORDER :

-against- : |
JOSE BURGOS, 19 Crim. 202 (GBD)
Defendant.

we ee Bee ew eee ee ee ee ee ee eee He x
GEORGE B. DANIELS, United States District Judge:

Defendant’s sentencing is scheduled for October 5, 2021 at 10:30 a.m. I
Dated: New York, New York

June 3, 2021

SO ORDERED.

Gragg, B Darl
EPR oP. DANIELS
hited &tdtes District Judge

 

 

 
